UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4131
WILLIAM R. DIXON, JR.,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                James C. Fox, Senior District Judge.
                           (CR-95-166-F)

                      Submitted: August 28, 2001

                      Decided: October 15, 2001

   Before WILKINS, NIEMEYER, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. John Stuart Bruce, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.
2                       UNITED STATES v. DIXON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   William R. Dixon, Jr., appeals the district court’s order revoking
his term of supervised release and imposing a new period of impris-
onment. Dixon was serving a five year term of supervised release sub-
sequent to completing a twenty-seven month sentence for bank fraud.
See 18 U.S.C. § 1344(1) (1994). After Dixon admitted four violations
of the conditions of his supervised release, the district court sentenced
Dixon to twenty-four months in prison. In this appeal, Dixon contends
that the district court acted unreasonably in revoking his supervised
release and imposing the twenty-four month sentence. Finding no
abuse of discretion on the part of the district court, we affirm.

   This court reviews the district court’s order imposing a term of
imprisonment for an abuse of discretion. See United States v. Davis,
53 F.3d 638, 642-43 (4th Cir. 1995). An abuse of the district court’s
discretion occurs when the court fails or refuses to exercise its discre-
tion or when the court’s exercise of discretion is flawed by an errone-
ous legal or factual premise. See James v. Jacobson, 6 F.3d 233, 239
(4th Cir. 1993). Dixon has identified no such flaw in the district
court’s judgment. Neither do we find that the twenty-four month sen-
tence was plainly unreasonable. See United States v. Sweeney, 90 F.3d
55, 57 (2d Cir. 1996); 18 U.S.C. § 3742(a)(4) (1994). The term of
imprisonment was well within the sentence authorized by the statute
governing revocation of supervised release. See 18 U.S.C. § 3583(e)
(1994). Consequently, there was no reversible error in the district
court’s judgment.

   Accordingly, we affirm the district court’s order. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the Court and argument would not
aid the decisional process.

                                                            AFFIRMED